IN THE SUPREME COURT OF THE STATE OF NEVADA


                 COOPER ROOFING AND SOLAR, LLC,                         No. 67914
                 Appellant,
                 vs.
                 CHIEF ADMINSTRATIVE OFFICER OF
                 THE OCCUPATIONAL SAFETY AND
                 HEALTH ADMINISTRATION,
                                                                             FILED
                 DIVISION OF INDUSTRIAL                                      MAY 1 9 2016
                 RELATIONS OF THE DEPARTMENT
                                                                           TRACE K. LINDEMAN
                 OF BUSINESS AND INDUSTRY,                              CLERI&Q F SUPREME COURT
                                                                        BY
                 Respondent.                                                 DEPUTY CLERK



                                         ORDER OF AFFIRMANCE

                             This is an appeal from a district court order dismissing a
                 petition for judicial review in a labor matter. Eighth Judicial District
                 Court, Clark County; Timothy C. Williams, Judge.
                             In 2012, respondent Nevada Occupational Safety and Health
                 Administration, Division of Industrial Relations of the Department of
                 Business and Industry (Nevada OSHA), issued a citation to appellant
                 Cooper Roofing and Solar, LLC (Cooper), alleging a workplace safety
                 violation. Cooper contested the citation. Following an evidentiary
                 hearing, the Occupational Safety and Health Review Board (the Review
                 Board) issued an order affirming the citation.
                             Cooper filed a petition for judicial review of the Review
                 Board's decision. Although Cooper's petition named Nevada OSHA as a
                 respondent, it did not name the Review Board as a respondent. Nevada
                 OSHA filed a motion to dismiss the petition, arguing that Cooper's failure
                 to name the Review Board as a respondent deprived the district court of
                 subject matter jurisdiction to consider the petition. On April 23, 2015, the


SUPREME COUFtT
      OF
    NEVADA

(0) 1947A   e                                                                          1(2-1683‘
                district court granted Nevada OSHA's motion and dismissed Cooper's
                petition.
                            Cooper raises the following issues on appeal: (1) whether the
                district court committed reversible error by citing to an unpublished order
                of this court in its order of dismissal, and (2) whether the Review Board is
                a proper party to the petition.
                Cooper fails to cite to relevant legal authority for its contention that the
                district court committed reversible error by citing to an unpublished order
                            Arguments unsupported by citation to relevant legal authority
                "are summarily rejected on appeal." State, Dep't of Motor Vehicles & Pub.
                Safety v. Rowland, 107 Nev. 475, 479, 814 P.2d 80, 83 (1991).
                            Here, the only citation by Cooper in support of its contention
                that the district court's use of an unpublished order in its decision
                constitutes reversible error is to SCR 123. 1 However, SCR 123 does not
                state that a district court's citation to an unpublished order is reversible
                error. Because Cooper provides no other citation to relevant legal
                authority in support of its argument, we decline to consider it here.
                The Review Board is a proper party to the petition
                            "[P]ursuant to NRS 233B.130(2)(a), it is mandatory to name
                all parties of record in a petition for judicial review of an administrative
                decision, and a district court lacks jurisdiction to consider a petition that
                fails to comply with this requirement." Washoe Cty. v. Otto, 128 Nev. 424,
                432-33, 282 P.3d 719, 725 (2012). This court reviews compliance with




                      'SCR 123 was repealed on January 1, 2016. Because the
                proceedings in the district court took place before SCR 123's repeal, SCR
                123 is still applicable to the current case.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                      NRS Chapter 233B's naming requirement de novo. Id. at 430-31, 282 P.3d
                      at 724.
                            The Review Board is an independent agency that must be named as a
                            respondent under NRS 233B.130(2)(a)
                                   Amicus curiae Silver State Wire Rope & Rigging (Silver State)
                      argues that Nevada OSHA and the Review Board are not separate
                      agencies under the United States Supreme Court's decision in Ingalls
                      Shipbuilding, Inc. v. Director, Office of Workers' Compensation Programs,
                      Department of Labor, 519 U.S. 248 (1997). Therefore, Silver State argues
                      that Cooper was not required to name the Review Board as a respondent
                      in its petition.
                                   In Ingalls, the Supreme Court examined what agencies are
                      considered to be proper party respondents in an appeal of an
                      administrative decision under a federal appellate rule similar to NRS
                      233B.130.      Id. at 262, 267. At issue in Ingalls was whether the
                      Department of Labor's Benefits Review Board was the proper party
                      respondent or if it was the Department of Labor, of which the Benefits
                      Review Board was a part. Id. at 267-69. The Court recognized that some
                      agencies "have a split-function regime in which Congress places
                      adjudicatory authority outside the agency charged with administering and
                      enforcing the statute." Id. at 267. In deciding whether the adjudicatory
                      authority—the Benefits Review Board—was the proper party respondent
                      or whether only the overarching agency under which the adjudicatory
                      authority operated—the Department of Labor—was the proper party
                      respondent, the Ingalls court considered the amount of control that the
                      Department of Labor had over the board. Id. at 268-69. While it was not
                      necessary for the overarching agency to "have absolute veto power over the
                      decisions of its adjudicator before the adjudicator is deemed to be 'within'
SUPREME COURT
         OF
      NEVADA
                                                           3
(0) I 9474    e)).•
                 the agency," the Ingalls court held that the Department of Labor's power
                 to appoint the members of the Benefits Review Board and establish its
                 rules of procedure demonstrated the Department of Labor's "indirect but
                 substantial control over the [Benefits Review Board] and its decisions."
                 Id.
                             Here, the members of the Review Board are appointed by the
                 governor, not Nevada OSHA. NRS 618.565(1). The Review Board consists
                 of two representatives of management, two representatives of labor, and
                 one member who is a representative of the public. NRS 618.565(2).
                 Although the statute states that the Review Board is "created under
                 [Nevada OSHA]," NRS 618.565(1), it also states that "[n]o person
                 employed by [Nevada OSHA] may serve as a member of the [Review]
                 Board." NRS 618.565(4). The Review Board also chooses the time and
                 place to hold its review hearings, employs its own legal counsel, and
                 enacts its own rules and regulations governing the conduct of its hearings.
                 NRS 618.585(1)-(2).
                             Unlike the Benefits Review Board in          Ingalls, here the
                 members of the Review Board are not chosen by Nevada OSHA.
                 Furthermore, Nevada OSHA has no control over the Review Board's rules
                 of procedure. Lastly, the Review Board is further separated from Nevada
                 OSHA in that no person employed by Nevada OSHA may serve as a
                 member of the Review Board and the Review Board has separate counsel
                 from Nevada OSHA. Therefore, because Nevada OSHA lacks control over
                 the Review Board and its decisions, we hold that the Review Board is an




SUPREME COURT
        OF
     NEVADA
                                                      4
10) 1947A    e
                 independent agency that must be named separately from Nevada OSHA
                 in a petition for judicial review. 2
                 Conclusion
                              Accordingly, we conclude that the Review Board is an
                 independent agency that must be named separately from Nevada OSHA
                 in a petition for judicial review. Therefore, we
                              ORDER the judgment of the district court AFFIRMED.




                                           Parraguirre


                                               J.
                 Hardesty                                    Dou
                     ) 1


                                                             Saitta


                                                                                       J.
                 Gibbons                                     Pickering




                       2Cooper also argues that, under NRS 233B.130, only parties
                 aggrieved by a final decision in a contested case are required to be named
                 in the petition for judicial review. However, NRS 233B.130(1)(b)'s
                 reference to an aggrieved party is only relevant to the question of who is
                 entitled to judicial review of a decision. It is not relevant as to who must
                 be named as respondents in such a petition. Therefore, Cooper's argument
                 is without merit.


SUPREME COURT
        OF
     NEVADA
                                                         5
kO) 1947A    e
                cc: Hon. Timothy C. Williams, District Judge
                     Israel Kunin, Settlement Judge
                     Mueller Hinds & Associates
                     Dep't of Bus. and Indus./Div. of Indus. Relations/Henderson
                     Holley, Driggs, Walch, Fine, Wray, Puzey & Thompson/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  6
(0) 1947A